Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Authorization for this examiner’s amendment was given in an electronic message with Mr. Steve Thomas (Reg. No. 64421) on 11/2/2021.

	The application has been amended as follows:
Claim 1. (Currently Amended) 
A system, comprising:
a memory and at least one processor;
the at least one processor configured to:
use a machine learning system to infer logical or mathematical software bug categories associated with a plurality of source code statements from a plurality of source code files associated with a plurality of developers from a plurality of developer teams;
select, from the plurality of source code files, particular source code files that are associated with a particular developer team;
train a customized machine learning model for the particular developer team using the particular source code files associated with the particular developer team, the customized machine learning model being trained to learn a particular shared tendency of members of the particular developer team to produce particular bugs of a particular logical or mathematical software bug category;



analyze a target source code file having an occurrence of the particular logical or mathematical software bug category with the customized machine learning model to infer that [[the]] a particular developer that produced the occurrence is a member
of the particular 
output an indication that the particular developer belongs to the particular developer team.

Claim 2. (Currently Amended) 
The system of claim 1, the at least one processor further configured to:
filter out at least one bug category associated with [[the]] at least one of the

machine learning system.

Claim 3. (Currently Amended) 
The system of claim 1, the customized machine learning model being trained to determine that the particular logical or mathematical software bug category is restricted to the particular developer team. 





Claims 10-20. (Canceled)

Claim 21. (New) 
A computer-implemented method, comprising:
using a machine learning system, inferring logical or mathematical software bug categories associated with a plurality of source code statements from a plurality of source code files associated with a plurality of developers from a plurality of developer teams;
selecting, from the plurality of source code files, particular source code files that are associated with a particular developer team;
training a customized machine learning model for the particular developer team using the particular source code files associated with the particular developer team, the customized machine learning model being trained to learn a particular shared tendency of members of the particular developer team to produce particular bugs of a particular logical or mathematical software bug category;
analyzing a target source code file having an occurrence of the particular logical or mathematical software bug category with the customized machine learning model to infer that a particular developer that produced the occurrence is a member of the particular developer team; and
outputting an indication that the particular developer belongs to the particular
developer team.

Claim 22. (New) 
The method of claim 21, further comprising:
filtering out at least one bug category associated with at least one of the plurality of source code statements during a training phase of the machine learning system.

 23. (New) 
The method of claim 21, 
the customized machine learning model being trained to determine that the particular logical or mathematical software bug category is restricted to the particular developer team.

Claim 24. (New) 
The method of claim 21, further comprising:
grouping bugs within the plurality of source code statements by logical or mathematical software bug category through unsupervised machine learning.

Claim 25. (New) 
The method of claim 21, further comprising:
receiving bug category information identifying the logical or mathematical software bug categories from a bug tracker; and
using the bug category information received from the bug tracker in a training phase of the machine learning system.

Claim 26. (New) 
The method of claim 21, further comprising:
inferring that the particular developer belongs to the particular developer team based at least on a relationship between the particular logical or mathematical software bug category and a particular method, function, or class utilized by the members of the particular developer team.

Claim 27. (New) 
The method of claim 21, further comprising:
visualizing a particular source code statement from the target source code file with a corresponding probability, output by the machine learning system, of the particular logical or mathematical software bug category for the particular source code statement.

Claim 28. (New) 
The method of claim 21, further comprising:
visualizing a particular source code statement from the target source code file with the particular logical or mathematical software bug category that is inferred by the machine learning system.

Claim 29. (New) 
The method of claim 21, further comprising:
visualizing a particular source code statement from the target source code file with an identification of the particular developer team.

Claim 30. (New) 
One or more computer-readable storage media storing instructions
which, when executed by one or more processors, cause the one or more
processors to perform acts comprising:
using a machine learning system, inferring logical or mathematical software bug categories associated with a plurality of source code statements from a plurality of source code files associated with a plurality of developers from a plurality of developer teams;
selecting, from the plurality of source code files, particular source code files that are associated with a particular developer team;
training a customized machine learning model for the particular developer team using the particular source code files associated with the particular developer team, the customized machine learning model being trained to learn a particular shared tendency of members of the particular developer team to produce particular bugs of a particular logical or mathematical software bug category;
analyzing a target source code file having an occurrence of the particular logical or mathematical software bug category with the customized machine learning model to infer that a particular developer that produced the occurrence is a member of the particular developer team; and
outputting an indication that the particular developer belongs to the particular
developer team.

Claim 31. (New) 
The one or more computer-readable storage media of claim 30, the customized machine learning model being trained to determine that the particular logical or mathematical software bug category is primarily restricted to the particular developer team.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Coughlan whose telephone number is (571) 272-5990, Monday through Friday from 7:15 a.m. to 3:45 p.m. or contact the Supervisor Mr. Li Zhen at (571) 272-3768.

/P. C./
Examiner, Art Unit 2121
Peter Coughlan
Patent Examiner




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121